[Cite as State v. Wilson, 2019-Ohio-4200.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                     Court of Appeals No. WM-18-008

        Appellee                                  Trial Court No. 18CR000114

v.

Christopher M. Wilson                             DECISION AND JUDGMENT

        Appellant                                 Decided: October 11, 2019

                                             *****

        Katherine J. Zartman, Williams County Prosecuting Attorney,
        and Stacey S. Stiriz, Assistant Prosecuting Attorney, for appellee.

        Ian A. Weber, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} This matter is before the court on appeal of the October 19, 2018 judgment

of the Williams County Court of Common Pleas which, following a jury trial convicting

appellant, Christopher M. Wilson, of vandalism, sentenced him to 11 months of

imprisonment.
        {¶ 2} On appeal, appellant raises the following three assignments of error:

               First Assignment of Error: The trial court abused its discretion by

        not giving the defendant, Christopher Wilson jail time credit on his

        sentence from June 19, 2018 until October 18, 2018 in violation of the

        Equal Protection Clauses of the Ohio and United States Constitutions.

               Second Assignment of Error: The appellant’s conviction for

        vandalism is not supported by sufficient evidence.

               Third Assignment of Error: The appellant’s conviction for

        vandalism is against the manifest weight of the evidence.

        {¶ 3} Before addressing the assignments of error, appellant notes that, through no

fault of his own, the trial in the matter was not transcribed due to a hard drive failure on

the first day of trial. This fact is conceded by the state and confirmed by the record. The

state further concedes that the conviction should be reversed and the matter remanded for

a new trial. Based on the foregoing, we find that appellant’s assignments of error are

moot.

        {¶ 4} On consideration whereof, we reverse the October 19, 2018 judgment of the

Williams County Court of Common Pleas and vacate appellant’s conviction and

sentence. The matter is remanded for a new trial. Pursuant to App.R. 24, appellee is

ordered to pay the costs of this appeal.


                                                                         Judgment reversed,
                                                                      vacated and remanded.




2.
                                                               State v. Wilson
                                                               C.A. No. WM-18-008




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.